                         Case 20-10256-KBO             Doc 500         Filed 10/26/20      Page 1 of 2




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   )     Chapter 11
         In re:                                                    )
                                                                   )     Case No. 20-10256 (KBO)
                                          1
         EARTH FARE, INC., et al.,                                 )
                                                                   )     (Jointly Administered)
                                   Debtors.                        )
                                                                   )     Re: Docket No. 487

                                          CERTIFICATE OF NO OBJECTION
                                           REGARDING DOCKET NO. 487

                          The undersigned hereby certifies that, as of the date hereof, he has received no

         answer, objection, or other responsive pleading to the Seventh Monthly Fee Application of Young

         Conaway Stargatt & Taylor, LLP as Counsel to the Debtors and Debtors-in-Possession for

         Allowance of Compensation and Reimbursement of Expenses for the Period from August 1, 2020

         through August 31, 2020 [Docket No. 487] (the “Application”) filed on October 2, 2020. The

         undersigned further certifies that a review of the Court’s docket in these cases reflects that no

         answer, objection, or other responsive pleading to the Application appears thereon. Pursuant to

         the Notice of Application, objections to the Application were to be filed and served no later than

         4:00 p.m. (ET) on October 22, 2020.

                          Pursuant to the Order Establishing Procedures for Interim Compensation and

         Reimbursement of Expenses for Professionals entered on February 26, 2020 [Docket No. 222],

         the Debtors are now authorized to pay 80% ($9,257.20) of requested fees ($11,571.50) and 100%

         of requested expenses ($11.53) on an interim basis without further Court order.




         1
                   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address
         for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
27244234.1
                     Case 20-10256-KBO     Doc 500     Filed 10/26/20   Page 2 of 2




         Dated: October 26, 2020         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                         /s/ Sean T. Greecher
                                         Pauline K. Morgan (No. 3650)
                                         M. Blake Cleary (No. 3614)
                                         Sean T. Greecher (No. 4484)
                                         Shane M. Reil (No. 6195)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         EF@ycst.com

                                         Counsel to the Debtors and Debtors in Possession




                                                   2
27244234.1
